Order entered on November 22, 1960, striking certain paragraphs of the answer as irrelevant and prejudicial, unanimously modified, on the law and in the exercise of discretion, to the extent of granting leave to defendant to replead the allegations contained in paragraph 7 in an amended answer in terms of ultimate facts, and otherwise affirmed, with $20 costs and disbursements to respondent. The allegations of control and domination of the board of directors by plaintiff, while properly stricken as eonelusory, might prove relevant and material upon the trial of the action if pleaded appropriately. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.